 In the Matter of J. J.ROURKE, D/B/A MODERN MACHINE&PATTERNCOMPANY, EMPLOYERandUNITED STEELWORKERS OF AMERICA,CIO,,PETITIONERCase No. 11-R-1003.-Decided February 7, 1947Mr. C. A. Rourke,of Terre Haute, Ind., for the Employer.Mr. Harry E. Burns,of Terre Haute, Ind., for the Petitioner.Mr. Carl Maddox,of Indianapolis, Ind., for the Molders.Mr. Frank Poit,of Cincinnati, Ohio, for the Molders.Miss Eleanor Scliwartzbacli,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case was heldat Terre Haute, Indiana, on December 6, 1946, before Clifford L.Iardy, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERJ. J. Rourke, an individual,^/a Modern Machine & Pattern Com-pany, operates an aluminum foundry at Terre Haute, Indiana. Dur-ing the past 12 months, the Employer bought material, consistingprincipally of aluminum, amounting in value to over $250,000, morethan 75 percent of which was shipped to the plant from points outsidethe State of Indiana.During the past 12 months, sales of the Em-ployer's products exceeded $500,000, over 75 percent of which wasshipped outside the State of Indiana.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees,of theEmployer. '72 N L RB, No. 85480 MODERN MACHINE & PATTERN COMPANY481The International Molders & Foundry Workers Union of NorthAmerica, herein called the Molders, is a labor organization affiliatedwith the American Federation of Labor, claiming to represent em-ployees of the Employer.III.TILE QUESTION CONCERNING REPRESENTATIONPrior to the hearing in this proceeding, the Petitioner asked theEmployer to recognize the Petitioner as the exclusive bargainingrepresentative of the Employer's employees.The Employer refused,alleging that a contract between the Employer and the Molders con-stituted a bar.The Employer and the Molders entered into a contract to remain infull force and effect until January 14, 1947.1 Since the contract hasnow expired, we find that the contract is no bar to a determination ofrepresentatives, pursuant to the petition filed herein.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees, excluding office and clericalemployees, foremen, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with J. J. Rourke, d/b/a Modern Ma-chine & Pattern Company, Terre Haute, Indiana, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Ninth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees in theunit found appropriate In Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this1The record does not disclose the date on which the contract was executedThe contractcontains no provision for automatic renewal 482DECISIONSOF NATIONALLABOR RELATIONS BOARDDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by United Steel-workers of America, CIO, or by International Molders & FoundryWorkers Union of North America, AFL, for the purposes of collectivebargaining, or by neither.